Citation Nr: 0900618	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-35 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to exposure to asbestos.


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty in the Navy from July 1955 
to December 1957.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.


FINDING OF FACT

The veteran's COPD is not related to his period of service, 
to include any exposure to asbestos.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In June 2006 and May 2007, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an August 2007 SOC 
and a June 2008 SSOC each provided him with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.  However, the Board 
does note that the veteran was provided with notice of the 
Dingess provisions in the May 2007 VCAA letter.




II.  Applicable laws and regulations


Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, 20 Vet. App. 528 (2007).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or postservice 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

The veteran contends that he was exposed to asbestos during 
his time in the Navy.  His records indicate that he was a 
fireman in the Navy.  This military occupational specialty 
has a high probability of exposure to asbestos.  As a 
consequence, the veteran's exposure to asbestos in service 
will be conceded.

The service medical records indicate that the veteran had no 
lung complaints during service.  Both the July 1955 entrance 
examination and the December 1957 separation examination 
reflect no complaints.  The examinations were normal and the 
chest x-rays were negative.

VA outpatient treatment records developed between 2004 and 
2006 reflect the veteran's treatment for COPD.  A February 
2004 chest x-ray showed a small calcified granuloma in the 
right lower lobe, which was noted to be unchanged from prior 
examinations.  A May 2005 chest x-ray found that his lungs 
were free from any acute process; however, both lungs were 
emphysematous, with a calcified granuloma in the right lower 
lung.

In May 2005, the veteran underwent a private occupational 
lung disease evaluation.  He was noted to be a retired 
commercial fisherman.  He had been exposed to sandblasting 
dust and welding material during work at multiple industrial 
locations.  He stated that his major exposure had been during 
his time in the Navy, serving aboard ships that were "full 
of asbestos."  He indicated that he had stripped off 
insulation and re-wrapped pipes aboard ship on a regular 
basis.  From 1958 to 1959, he had been exposed to asbestos as 
a welder's helper; from 1961 to 1966, he was also exposed 
when working as a framer and welder and a painter and sander.  
The examiner also noted the veteran's smoking history; he had 
begun to smoke at the age of 17 and had quit in 1970.  His 
father, who had also had asbestos exposure, had died of lung 
cancer at the age of 74. The veteran noted his history of 
COPD/emphysema; he also claimed that he had been diagnosed 
with asbestosis/silicosis.

The objective examination of the veteran found no rales, 
wheezes, or rhonchi.  The chest x-ray noted diffuse, 
bilateral interstitial pattern consisting of irregular and 
rounded small opacities, a few of which were calcified, while 
most were not.  The calcified nodule was in the right mid-
lung zone, and was almost certainly a benign granuloma.  
There were faint bilateral diaphragmatic pleural plaques 
without obvious calcification.  There were no parenchymal 
infiltrates, nodules, or masses.  His pulmonary function 
tests (PFTs) showed moderately severe obstructive defect  
with normal lung volumes, air trapping, normal diffusion 
capacity; this pattern was seen more often in asthma than in 
emphysema.  The diagnoses were mixed dust pneumoconiosis 
(pulmonary asbestosis and chronic simple silicosis), based on 
the appearance of the chest x-ray and exposure history, 
contributing to the obstructive impairment noted on the PFTs; 
and COPD/asthma of moderate severity.

In December 2006, a VA examiner reviewed the claims folder 
and rendered an opinion.  It was noted that the veteran had a 
15-year history of smoking a pack a day.  A February 2006 VA 
hospital record had noted a 36 pack year history of smoking.  
VA PFTs performed in September 2002, September 2004, and 
August 2005 all revealed COPD.  COPD was noted to be most 
likely caused by his smoking.  It was noted that the medical 
literature does not support that asbestos exposure causes 
COPD.  "There has been some speculative reports, but studies 
have not shown an obstructive pattern in nonsmokers with 
asbestosis.  Current medical literature does not support that 
asbestosis or asbestos exposure causes COPD."

VA treatment records developed after December 2006 showed the 
veteran's continuing treatment for COPD.  An April 2008 chest 
x-ray showed a granuloma of the right mid to lower lung.  He 
was hospitalized in May 2008 with an exacerbation of his 
COPD; his symptoms were stabilized.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for COPD has not been 
established.  Initially, it is noted that there is no 
indication that COPD was complained of or treated in service; 
in fact, the veteran's service medical records are absent of 
any lung complaints or of any diagnosis of COPD.  Therefore, 
service connection on a direct basis cannot be awarded.

However, the veteran has also claimed that his in-service 
exposure to asbestos caused his currently diagnosed COPD.  
There is no doubt, and the Board concedes, that given his 
military occupation as a fireman, the veteran was likely 
exposed to asbestos.  There is also self-reported post-
service exposure.  Despite this in-service exposure, there is 
no indication that the currently diagnosed COPD, which was 
not noted in the records until 2004, is etiologically related 
to this exposure.  To the contrary, there is a December 2006 
VA opinion that states that his COPD was likely caused by his 
history of smoking, further noting that there was nothing in 
the medical literature that suggested that asbestos exposure 
resulted in the later development of COPD.  The Board does 
note the May 2005 private report, which suggested the 
presence of mixed dust pneumoconiosis (pulmonary asbestos and 
chronic simple silicosis) based upon his exposure history and 
the chest x-ray findings.  However, this does not suggest 
that the diagnosed pneumoconiosis first noted in 2005, and 
which was noted to be related to mixed dust exposure, much of 
which occurred after his separation from service, was related 
to the asbestos exposure experienced in the 1950's during 
service.  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Appellant, as a lay person, lacks the requisite 
medical knowledge and expertise sufficient to proffer expert 
medical opinion.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for COPD secondary to asbestos exposure.


ORDER

Entitlement to service connection for COPD secondary to 
asbestos exposure is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


